 MARATHON OIL CO365Marathon Oil CompanyandLocal 135,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 25-CA-4213Upon the record and from my observation of the witnessesImake the following:FINDINGS OF FACTFebruary 11, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn October 13, 1971, Trial Examiner Phil W. Saun-ders issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief, and the General Counsel filed a brief in sup-port of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that MarathonOil Company, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's recommended Order.We note and correct the following minor error in that section of theTrial Examiner's Decision entitled "Findings of Fact," which in no wayaffects the result in this case The Trial Examiner correctly found thatMcIntire was engaged in protected activity when he discussed with hisfellow employees the possibility of notifying the state police about theEmployer's admitted overloading of its trucks, but inadvertently stated thatthe bringing of a complaint or grievance to the attention of public authoritiesis in all cases a protected activity, incorrectly citingWalls ManufacturingCompany, Inc,137 NLRB 1317. In that case the Board held that writinga letter to the state health department complaining of unsanitary conditionsis a protected activity if it is a concerted effort and the employer has knowl-edge of the concerted nature of the activityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner. On March 16, 1971,'Local 135, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein theUnion, filed a charge alleging that Marathon Oil Company,herein the Company or Respondent, had violated Section8(a)(1) and (3) of the Act. Both the General Counsel and theCompany filed briefs.'All dates are 1971 unless specifically stated otherwiseThe following named persons occupied positions set opposite theirnames,and have been and are now agents of the Respondent and aresupervisors within the meaning of the ActRichard Hermonterminal supervisor at MuncieJackHolmescentralareamanager,terminalITHEBUSINESSOF THE RESPONDENTThe Respondent is a corporation with a place of businessat Muncie, Indiana. It is engaged in the business of transport-ing and marketing petroleum products. During the past 12months the Company shipped from its facility productsvalued in excess of $50,000 to points outside the State ofIndiana. During the same representative period the businesspurchased, transferred, and had delivered to its facility goodsand materials valued in excess of $50,000 which were trans-ported to said facility directly from States other than the Stateof Indiana.The Respondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the ActIITHE LABORORGANIZATION INVOLVEDThe Union named in the caption of this Decision is a labororganization under the Act.IIITHEUNFAIRLABORPRACTICESThe complaintallegesthat the Respondent unlawfully dis-charged Richard McIntire on March 8 because of his unionand/or concerted activities. McIntire became an employee ofthe Company in 1968. He was a transport driver out of theCompany's Muncie terminal, the sole facility involved, andon March 8 was informed of his discharge because of "behav-ior prejudicial to the company."The General Counsel introduced background testimonyshowing that McIntire was active for the Union in the fall of1969. At this time he inquired of a union representative aboutthe possibilities of organizing the Respondent's drivers at theMuncie facility, signed an authorization card and obtainedcards for other drivers, and also gave hisassistancein arrang-ing for a union meeting. On October 10, 1969, an RC petitionwas filed (25-RC-4216) for a unit of nine drivers. Furtherbackground testimony by McIntire shows that within a fewweeks prior to the November 1969 Board election, he toldTerminal Supervisor Richard Hermon that while he had notstarted the organizing campaign, he believed in the Unionand was "for it." McIntire then made the observation thatmanagement was probably on Hermon's "back" about theUnion. Hermon replied- "You bet they are. Mr. Mooreheadhas been on the phone wanting to know what's the matterwith my supervision, that we've got a Union drivegoing ondown here." Hermon then asked McIntire if he had signeda card, and, after admitting he had, Hermon told McIntirethey thought the Union was trying "to push their way in"because many drivers were on withdrawal cards. Hermonadmitted that in the fall of 1969 McIntire had told him thathe felt the employees needed a union for security purposesand Hermon also admitted he knew McIntire had a Teamsterwithdrawal card. At the Board election on November 6,1969, the Union lost by a vote of 6 to 3.Union Business Representative John Neal stated that in thelatter part of 1970, McIntire again demonstrated some inter-est in the Union by inquiring about cards, but Neal informedAdrian Mooreheadtransportmanager, terminal and transport de-partment-marketing operationsdivision195 NLRB No. 70 366DECISIONSOF NATIONALLABOR RELATIONS BOARDhim it would be premature in that 1 year had not yet passedsince the first election.McIntire's renewed and current interest in the Unionstarted in January, when according to McIntire some of themajor oil companies gave a 55-cent increase to their em-ployees while drivers for the Respondent merely received a38-cent wage increase, and, thus, McIntire once again startedtalking about the Union and card signing with other driversat the Muncie terminal. He told several of them they hadmade a mistake in 1969 by not getting the Union in when theyhad a chance to do so.On February 18, the Company held one of its quarterlysafetymeetings which all the Muncie drivers attended-along with Richard Hermon, Jack Holmes, Terminal Dis-patcher John Whitsett, and Personnel Supervisor Battershall.During some stage of the meeting a discussion took placerelative to the Respondent's hospitalization insurance, andMcIntire mentioned the fact that he recently had a growthremoved from his chest and the coverage afforded by theRespondent's hospitalization insurance was only sufficient topay $16 out of a $24 total cost. Holmes replied that themedical insurance benefits by the Company were designed toreduce burdensome costs in cases of major illness, but McIn-tire then stated that if the employees "had Teamster insur-ance that it would pay for such things as eyeglasses and dentalcare." Holmes again spoke up and said that if medical plansand coverages were going to be compared, they should gofurther and compare all of the benefits. Holmes or Battershallwent into an explanation detailing other aspects of their totalbenefit plans, and concluded by asking McIntire if the Team-sters had a thrift plan, sick day allowances, and other mattersof this nature. McIntire made a reply to this inquiry and thenposed the question himself as to why transport drivers repre-sented by the Teamsters had received a 55-cent raise while theRespondent's drivers had only gotten a 38-cent raise. Holmessaid the Company felt its drivers were receiving a fair wage,but that if McIntire wanted to make that kind of money heshould go to work for Texaco.3This record shows that some of the drivers were also con-cerned about the heavy loads they were frequently hauling.In fact, on or about February 22, McIntire was helping driverBuchanan change a tire on his truck as earlier he had encoun-tered two tire failures, and as a result Buchanan made theremarks that "if we're going to haul these kinds of loadsthey're going to have to put some tires on these trailers."McIntire then suggested they should call the police if theheavy loads were continued, and McIntire further testified healso had several previous discussions with Buchanan andother drivers at the Muncie terminal about this matter."Around this time in February, four of the drivers were atthe terminal along with Hermon and Whitsett when driverFred Robbins told them he heard the "new safety man" wasgoing to run the drivers "by the book." Buchanan acknowl-edged this was a good idea and said "we won't have to haulany more overweight loads then," to which Hermon an-swered "and we don't have to keep you on the payroll either."McIntire testified that during discussions with other driv-ers in February and early March he sought to find out onceagain their feelings about the Union and asked two drivers ifthey would sign cards. He told drivers that if they were'Driver James Buchananis in substantial agreementwith McIntire as toevents and statements at the meeting on February 18. Holmes and Hermonadmitted that McIntire had inquired about company and union wages at thismeetingBuchanan corroborated his discussion with McIntire relative tocallingthe police and the fact that he did not believe the tires were adequate forthe loadsrepresented by a union the employees would have an agentwhen the question of wages came up and they would not haveto accept what the Company offered.On March 3, McIntire informed Hermon that he wouldnot haul any more overweight loads, and if any loads weredispatched "illegally" he would call the State Police. Hermonsaid he had been expecting this and asked why he didn't quit.About this time drivers Buchanan and Strong came in andMcIntire informed them they were not going to haul anymore illegalloads, and then told Hermon "If you want to fireme for refusing to haul illegal loads then fire me." Hermoninquired when he was going to call the police, and McIntirereplied that he would call them the next day if he was "dis-patched illegally." On the next day McIntire went out witha "legal load." Hermon then called Holmes and reported tohim what had taken place. In his testimony Holmes classifiedMcIntire's conduct and statement as "the straw that brokethe camel's back," and testified he recommended to AdrianMoorehead, his superior, that McIntire be discharged be-cause he had been a "chronic bitcher" ever since he had beenwith the Company. However, before acting on his recommen-dation,Moorehead asked Holmes to give him a list of all thedifficultiesMcIntire had been involved in, and during thenext few days there were numerous conversations back andforth betweenMoorehead and Holmes supposedly in at-tempts to collect the information Moorehead had asked for.Other people in management and those representing theCompany were also brought into the picture and in theserespectsMoorehead testified as follows:Either on Thursday or Friday, and I don't rememberexactly at the present time, we had a joint phone conver-sation, and I believe at the time we had Mr. Holmes andMr. Hermon and my superior, Mr. Ballinger, and I be-lieve you [Cavender] and Mr. Leatherman were present,and we were all trying to evaluate the seriousness of thesituation as to whether everything had been pursued tobe absolutely sure that there was no injustice being givenin the decision that we were apparently arriving at. Andat that particular time we asked Mr. Hermon specificallyif he felt that there was any advantage to trying to makefurther effort to rehabilitate the employee in question.And we also asked Mr. Holmes if he concurred in theopinion of Mr. Hermon. And it seemed to me from therecommendations made to us at that time that we hadgone as far as we could go in trying to make a satisfac-tory employee out of McIntire.'The factual sequence of events as continued shows that onMonday morning, March 8, Holmes and Moorehead hadanother phone conversation about McIntire in which thedecision was made to discharge him. Moorehead told Holmesto have Hermon instruct McIntire to be at the terminal onTuesday morning when Holmes would discharge him. It wasalso decided that there was a need for a special meeting of thedrivers on March 9 to elaborate on some questions asked atthe February 18 meeting and to tell the other drivers thereason for discharging McIntire. In accordance with theseplans Hermon telephoned McIntire, but McIntire refused tomeet Holmes the next morning, saying he would come in the'Moorehead testified that it is a rarity for the Company to dischargeanyone, and because of this fact it is standard procedure for him to becomeinvolved when discharges are made, and the same applies with equal validityto his superior The General Counsel argues it is inconceivable that anofficial of such widespread duties as Moorehead would be so involved inMclntire's discharge were he not discharged for his unionactivitiesand thenpoints out that Moorehead himselfgavethe answer when he testified thatmanagementwanted to be certain their action could not be misconstrued towhere it had a reference to union activities MARATHONOIL CO.367afternoon and that Holmes could speak to him in front ofother drivers.Holmes then telephoned McIntire later onMonday afternoon and advised him that he was discharged,and shortly thereafter McIntire received a telegram advisingof the discharge.'The General Counsel points out the fact that McIntire wasgenuinely convinced the Respondent's drivers were continu-ally hauling overweight loads and engaged in concerted ac-tivity when he talked with other drivers about his dissatisfac-tion over this matter as to whether they should continuehauling such overloads.' In sum, the General Counsel arguesthat overweight loads and threats to call the State Police ifthey continued constituted protected concerted activity, andby McIntire's intended action he would have brought hisconcern for these working conditions to the attention of pub-lic authorities.Respondentmaintains thatMcIntirewas a "chronicgriper," that his constant complaints were without construc-tivemeet or intent, that on several occasions he alienatedcustomers, and that his demeanor could only be described as"gross insubordination," and, therefore, the Company hadgood and just cause for terminating him. The Company fur-ther points out that an employer must know, or have reasonto know, that an employeeis engagedin a protected activitybefore he can be found guilty of an unfair labor practiceregarding same.Dispatcher John Whitsett stated that McIntire was a con-tinuing problem to him in that he constantly complainedabout the method usedin assigningovertime, he complainedabout regulations pertaining to the locking and unlocking ofgates, and he did not like a safetyregulationwhich requireddrivers to stand by the meter when their truckswere beingloaded.Whitsett also detailed an argument he and McIntiregot into during the summer of 1970 which McIntire hadreported to Hermon, thereby, according to Whitsett, tryingto "alienate him in Hermon's eyes." Whitsett said they thenagreed to work together and afterwards "got along fairlywell."Holmes saidthat in the quarterly safetymeeting manage-ment had with drivers, McIntire did not present constructivecriticism, but "always just bitching," and in the last meetinghis inquiry was about why the Company did not give thedrivers a larger increase in pay. Holmes reiterated some of thecomplaints against McIntire mentioned by Whitsett and saidhe had been informed by Hermon that McIntire had com-plained about "illegal loads."'By Holmes' admission the employees were dissatisfied over answers atthe February 18 meeting so it was decided to hold this special meeting TheGeneral Counsel maintains that the Respondent wanted to hold the meetingwithout the presence of McIntire,and to assure that he did not appear atthe meeting he was sent the discharge telegram which also revoked hisinvitation to the meeting'Indiana statutes pertaining to trucks of the type used by the Companypermit a maximum weight of 72,000 pounds with a grace weight of 1,000pounds McIntire testified he and other drivers were frequently dispatchedwith loads of 86,000 pounds. He also stated that since February, 1970, thetrucks had sustained more tire failures and broken springsMcIntire saidthat in the summer of 1970 he had an occasion to weigh his truck and foundout it weighed 86,000 pounds and he evengaveHermon a written slip onthisA compilation of dispatch sheets introduced as exhibits reveal that,from early 1970 until his discharge, McIntire hauled overweight loads mostof the time, with many of his loads excessively heavy This record shows thatdrivers Buchanan, McKinley, and possibly others also voiced their concernin various ways about overloads. McKinley spoke to a deputy sheriff andinquired if they weighed trucks, and McIntire testified that a few weeks priorto his discharge he had a friend contact a policeman about overloads whowas willing to listen to McIntire about this problemHermon related a few incidents regarding customer com-plaints about McIntire. He stated that at the Elwood stationin 1969 certain threats were made and later he was told notto have McIntire make any more deliveries to this station. Hetestified that at the New Castle station there was an overflowventing problem because of filling the tanks too rapidly andwords were then exchanged between McIntire and someoneat the station. Hermon further said that Respondent's agentat Converse reported to him that McIntire had refused tounload into tanks as so directed by the agent. Hermon clas-sified the argument between McIntire and Whitsett in thesummer of 1970, as aforestated, as the "most serious confron-tation." On the other hand the Company readily admits thatMcIntire was a very good driver, and, in fact, Hermon con-sidered him to be an "A-l" driver, and he thought McIntirealso did an outstanding job when he worked as a relief dis-patcher for several weeks during the summer of 1970. More-over,Hermon recommended McIntire for the job of drivertrainer.As further detailed Holmes had also recommendedMcIntire for promotion to driver trainer and admitted thisjob is an advancement toward becoming a terminal super-visor.It is well settled that an employer can discharge an em-ployee for good reason, bad reason, or none at all, provideda motive is not his union or concerted activity. Moreover,Section 7 of the Act does not protect all forms of concertedactivity, such as those that are unlawful, violent, in breach ofan existing contract, or defensible to the extent that theydisplay a disloyalty to the employer which is not necessary toprotect or carry onlegitimateconcerted activities of theworkers.'McIntire's dissatisfaction and complaints about the differ-ences in increases of rates of pay between union and companydrivers, the starting times, medical insurance coverages, holi-day scheduling, and his numerous complaints about over-weight loads-all clearly constitute protected concerted ac-tivity.The main thrust of this case, and at the center of thecontroversy, is, of course, McIntire's complaints on the mat-ter of overloads. Holmes admitted, when he heard from Her-mon on March 3 that McIntire had threatened to call theState Police if required to haul any more overweight loads,that this was the "straw that broke the camel's back," andtherefore this was clearly a motivating cause in McIntire'sdischarge.This record reveals that McIntire had a serious and legiti-mate concern with the continual hauling of loads over thestatutory weight limits which were causing some dangerousconditions.Management was then advised by McIntire thatunless this practice was discontinued he would go further andcarry his complaints to the highway police-the State regula-tory agency which has the responsibility for enforcement ofthe motor vehicle laws, and it has long been recognized thatbringing a complaint or a grievance to the attention of publicauthorities is also protected activity. SeeWalls Manufactur-ing Company, Inc.,137 NLRB 1317.As indicated previously herein McIntire's statement thathe would complain to the police about overloads was notvoiced until it had been discussed several times with otherdriversand management,and, therefore, the assertion byHolmes that McIntire was always bringing up something"out of the blue" does not warrant full credence in this situa-tion.As pointed out, it was only after receiving clear indica-tions of negative reactions that McIntire declared his inten-tions bringing the matter of illegal overloads to the police.'N.L.R BvWashington AluminumCo,370 U.S. 9, 17, and cases citedtherein 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the trial before me the Company in no way attemptedto hide the fact that their trucks do haul loads which exceedthe weightlimits,and I presume this position was intendedto show that due to such circumstances the Company did notconsider the overload complaints by McIntire to be of anyserious consequences or importance. However, prior to theactivities ofMcIntire there are no indications that anyonehad mentioned police contacts or intervention if the practicecontinued.Because of McIntire's legitimateand authentic concernabout the overloads, his activities in respect thereto cannot inany way be classified as merely a personal whim, nor can itbe said that he was only acting in his own behalf. This recordcontinually reflects that the main object of his pursuits wasto induce and initiate action in the interest of the employees,and even if some of his calculations or information wereinaccurate, the Board has held that employees do not forfeitthe protection of the Act if, in voicing their dissatisfactionwith matters of common concern, they give currency to inac-curate information, provided that it is not deliberately ormaliciously false. Finally, it cannot be successfully arguedthat McIntire engaged in acts of insubordination or disloyaltyto forfeit protection of the Act when his efforts were directedtoward recognition and compliance with the motor vehiclelaws-at no time did he ever ask employees to disobey loadassignmentswhich were within the legal weight restrictions.The position by the General Counsel that McIntire's dis-charge also resulted from his union activities-receives con-siderable support from various statements at the February 18safetymeeting.McIntire specifically mentioned and referredto the Teamsters medical insurance and then openly com-pared its benefits to the limited coverage aspects under certainprovisions of the Respondent's insurance program, and thesecomments and attitude provoked immediate rebuttal andcounterarguments by management. At this same meetingMcIntire brought up the differences in recent pay increasesbetween them and the drivers represented by the Union, asdetailed earlier herein.With these remarks and questions thecompany supervisors gained immediate knowledge thatMcIntire was still favorably disposed on behalf of the Unionand was again actively supporting it.' Moreover, during lateFebruary and in the first week in March, McIntire was stillcontinuing his efforts and once again was contacting driversat the terminal in attempts to rekindle their interest in theUnion, and under the Board's "small plant doctrine" it is areasonable inference that the Respondent also had knowledgeof this activity and which activity immediately preceded hisdischarge.The General Counsel presents a convincing argument that,whileWhitsett and Holmes maintained that McIntire hadbeen "a problem" for quite some time and even since hisinitial employment 3 years ago, it was not until after thesafetymeeting on February 18, when he spoke out as anadvocate of the Union in references to wages and other work-ing conditions and after his insistance on March 3 of callingthe policeunlessoverloads were stopped, that his conductsuddenly became intolerable.The incidents involving customer complaints, mentionedpreviously herein, appear to be somewhat normal happeningsin this type of hauling operation (other drivers have had theirHermon admitted in his testimony he had knowledge of McIntire'sextensive activitiesfor the Union in 1969, and, of course, it iswell-recog-nized Boardlaw that background evidence may be considered to "shedlight" on events within the 10(b) period In these respects it should berememberedthat in 1969 Moorehead had expressed his concern over thefact that the Muncie terminal wasthenentangled in an organizational at-temptby the Uniontroubles also) and certainlyMcIntire's difficulties neverreached such seriousness to warrant any adverse considera-tions and, regardless of them, the Company still thought veryhighly of McIntire as a driver. In fact, it seems to me that anyhappenings which might adversely reflect on McIntire's workhabits must be regarded with considerable doubt as McIntirewas once again asked to be the terminal dispatcher during thesummer weeks of 1971. I question whether such a responsiblejob, even though temporary, would be offered to a man whosupposedly was continually insubordinate and a chronicgriper.Obviously, the Respondent's representatives in man-agement thought very highly of him and were again willingto afford him opportunitiesin gainingexperience for futureadvancements.I find that McIntire's concerted and union activities werea significant factor in Respondent's decision to discharge him,and thereby he was discriminated against in violation of Sec-tion 8(a)(3) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section III,above, and there found to constitute unfair labor practices,occurring in connection with the operations of the Companyset forth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing such commerce and the free flow thereof.V THE REMEDYIn view of the findings above set forth to the effect that theCompany has engaged in unfair labor practices affecting com-merce it will be recommended that it be required to cease anddesist therefrom and take such affirmative action as appearsnecessary and appropriate to effectuate the policies of theAct. In view of the findings of discriminatory discharge ofemployee Richard McIntire it will be recommended that theCompany be required to offer him immediate and full rein-statement to his former or a substantially equivalent positionand make him whole for loss of earnings in accordance withthe remedial relief policies ofF W Woolworth Company,90NLRB 289 andIsisPlumbing & Heating Company,138NLRB 716. In view of the findings of discriminatory dis-charge the cease-and-desist provisions hereof should be ap-propriately broad.On the basis of the foregoing findings of fact and upon theentire record in this case I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the purview of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the purview ofSection 2(5) of the Act.3.By discriminating in regard to hire and tenure of em-ployment of Richard McIntire by discharging him on March8, 1971, because of his concerted and union activities, Re-spondent has engaged in and is engaging in unfair labor prac-tices in violation of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:'°10In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, the(Cont) MARATHON OIL CO.ORDERMarathon Oil Company,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or support of the Unionor any other labor organization of its employees by discharg-ing or otherwise discriminating against them with respect tohire,tenure, or any term or condition of employment.(b) In any manner interfering with,restraining, or coercingemployees in their exercise of rights guaranteed under Section7 of the Act.2.Takethe following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Offer Richard McIntire immediate and full reinstate-ment to his former or a substantially equivalent position with-out prejudice to his seniority or other rights and privilegesand make him whole for loss of earnings in the manner setforth above in the section entitled"The Remedy."(b)Notifyimmediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of therightto fullreinstatement,upon application after dis-charge fromthe ArmedForces, in accordance with the Selec-tive ServiceAct and theUniversalMilitary Training andService Act.(c) Preserve and upon request make available to the Boardor its agents for examination and copying all payroll records,socialsecuritypayment records,timecards, personnel recordsand reports,and all other records necessary to analyze andgive effect to the backpay requirements hereof.(d) Post at its Muncie terminal copiesof thenotice at-tached hereto and marked"Appendix.""Copies of said no-tice,on forms providedby theRegional Director for Region25, shall after being duly signed by an authorized representa-tive of the Company be posted by it immediately on receiptand maintainedby theCompany for a period of 60 consecu-tive days thereafter in conspicuous places including all placeswhere notices to employees are customarily posted.Reasona-ble steps shall be taken by the Company to ensure that saidnotices are not altered,defaced or covered by other material.(e)Notifythe Regional Director for Region 25, in writing,findings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "369within 20 days from receipt of this Decision what steps havebeen taken to comply with the terms hereof 12" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that-WE WILL OFFER Richard McIntire immediate andfull reinstatement to his former or an equivalent job andmake him whole for loss of pay resulting from our dis-crimination against him.WE WILL NOT discourage membership in the above-named or any other union by discharging or discriminat-ing against employees.WE WILL NOT discharge any of our employees or dis-criminate in regard to their hire, tenure of employment,or any term or condition of employment because theyhave engaged in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL NOT in any manner interfere with, restrain,or coerce employees in the exercise of their right toengage in, or to refrain from engaging in, any or all ofthe activities specified in Section 7 of the Act.MARATHON OILCOMPANY(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named individual,if presently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.